Motion for an enlargement of time granted, insofar as to extend the defendant’s time to serve and file the record on appeal and appellant’s points to and including September 6, 1960, with notice of argument for the October 1960 Term of this court, said appeal to be argued or submitted when reached. Ira H. Holley, Esq., of 88 Baxter Street, New York, 13, New York; Edward I. Byer, Esq., of 5 Beekman Street, New York, 38, New York and J. George Silberstein, Esq., of 276 Fifth Avenue, New York, 1, New York, are assigned as attorneys for the appellant, mine pro tune as of March 25, 1959, for the purposes of the appeal. Concur — Breitel, J. P., Rabin, M. M. Frank, Stevens and Bastow, JJ.